Citation Nr: 0939329	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for syncope (claimed as 
vertigo).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2005 rating decisions 
of the RO in Fort Harrison, Montana, which denied service 
connection for bilateral hearing loss and tinnitus.

In May 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in Fort 
Harrison, Montana.  A transcript of the hearing has been 
associated with the file.

In an August 2007 decision, the Board denied the Veteran's 
claims.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2009 Order, the Court vacated the August 2007 Board 
decision and remanded the case to the Board for 
readjudication in accordance with an April 2009 Joint Motion 
for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the Veteran's claims of entitlement to 
service connection for a bilateral hearing loss disability 
and tinnitus, the Board finds that further development is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  


In the April 2009 Joint Motion for Remand, the parties stated 
that it appears the Veteran's service treatment records are 
incomplete as there are no medical records during his Vietnam 
service, particularly with respect to his alleged 
hospitalization in Phan Rang (or Phan Wang), Vietnam, and no 
evidence that VA either notified the Veteran that his records 
were incomplete or attempted to obtain the missing records.  
Accordingly, the agency of original jurisdiction (AOJ) should 
request the Veteran's service treatment records, targeting 
records during the period when the Veteran was in Vietnam, to 
include clinical service treatment records reflecting the 
Veteran's hospital stay in Phan Rang or Phan Wang, Vietnam or 
any other in-service hospitalization.  

If any new service treatment records are obtained reflecting 
diagnoses, treatment, or complaints relating to the Veteran's 
hearing, a new examination should be scheduled to assess 
whether the Veteran's current hearing loss disability and 
tinnitus are related to service based on all of the medical 
evidence of record.   

Further, in the April 2009 Joint Motion, the Board was 
requested to assess whether the service connection claim for 
syncope (alleged as vertigo), was properly preserved on 
appeal.  In a November 2008 Appellant's Brief, the Veteran, 
through counsel, argued that he properly preserved this 
claim, and that therefore the Board's failure to address the 
claim for syncope was reversible error.  

The Board finds that the Veteran's claim for service 
connection for syncope has been properly preserved on appeal.  
The Veteran originally filed this claim in September 2004, 
along with his service connection claims for hearing loss and 
tinnitus, among others.  In the March 2005 rating decision, 
the RO, in pertinent part, denied service connection for 
syncope (claimed as vertigo) as well as service connection 
for hearing loss and tinnitus.  The Veteran's April 2005 
notice of disagreement (NOD) states that it is "in reference 
to the Rating Decision dated [March 19, 2005] denying 
service-connection for bilateral hearing loss and tinnitus 
and syncope."  The Veteran then specifically challenged the 
decision denying service connection for hearing loss and 
tinnitus as based in part on the fact that the RO mistakenly 
thought that the Veteran did not report for a scheduled VA 
examination in connection with those claims.  Thus, while the 
service connection claim for syncope is mentioned in this 
NOD, it seemed the Veteran only referred to it as a way of 
identifying the March 2005 rating decision, and not to 
express disagreement with the RO's determination as to that 
claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  However, 
at the May 2006 Board hearing, the Veteran repeatedly 
discussed his dizziness.  The Veteran's representative also 
stated that he believed the syncope or vertigo condition was 
"part and parcel" of the Veteran's hearing loss claim.  As 
this hearing occurred outside the one-year time limit to 
appeal the March 2005 rating decision, it cannot itself 
constitute a valid NOD to that decision.  Nevertheless, it 
puts the Veteran's April 2005 NOD in a new light, indicating 
that the Veteran did intend to express disagreement with the 
denial of his syncope claim in the March 2005 rating decision 
when he made reference to it.  See id.  Underscoring this 
interpretation is the fact that the word "syncope" was 
added in pen to the typewritten sentence, suggesting that the 
Veteran or his representative made a deliberate effort to 
ensure that this claim was included as well in the NOD.  
Viewed in this way, it seems likely that the Veteran only 
singled out hearing loss and tinnitus in the NOD in order to 
address the misunderstanding regarding his attendance at the 
examination, rather than to limit his expression of 
disagreement to those two claims.  In light of all the 
evidence, the Board is willing to construe the Veteran's 
mention of syncope in his April 2005 NOD as an expression of 
disagreement with the March 2005 rating decision as to that 
claim.  

Therefore, the claim must be remanded so that the RO may 
provide the Veteran with a SOC on the issue of service 
connection for syncope (claimed as vertigo).  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.



Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service 
treatment records, focusing on records 
reflecting treatment while the Veteran was 
in Vietnam, to include his clinical 
service treatment records for any 
hospitalization at Phan Rang or Phan Wang 
Vietnam, or any other in-service 
hospitalization.  All efforts to obtain 
the Veteran's service treatment records 
must be documented and associated with the 
claims file.  If the AOJ is unable to 
obtain these records, the Veteran must be 
notified of this fact. 

2.  If new service treatment records are 
obtained reflecting diagnoses, treatment, 
or complaints of any hearing conditions, 
the Veteran should be scheduled for a new 
examination to determine the etiology of 
his hearing loss and tinnitus based on all 
of the medical evidence of record.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
hearing loss and tinnitus are at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above development is 
completed, the AOJ should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  Provide the Veteran with an SOC as to 
the service connection claim for syncope.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


